TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00146-CR


Carla Deann Rolla, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-02-052, HONORABLE GARY L. STEEL, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N

		I concur in the result of the memorandum opinion issued July 15, 2008, which abated
the appeal for supplementation of the record.  While I was not afforded the opportunity to review the
draft before it was issued, I do not object to the disputed language which is the subject of the dissent,
as the quoted statement was taken from the record.  However, it is my understanding that the
certification requested from the trial court was filed in a supplemental clerk's record on
July 30, 2008.  As a result, any dispute regarding the wording of this Court's July 15, 2008
memorandum opinion has long since been rendered moot.  I write separately merely to state that in
the interest of judicial economy, it would have been preferable to avoid spending this Court's
resources on an issue that is now moot and has no practical effect on the parties.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson
Filed:   November 14, 2008
Do Not Publish